WILLIAM E. DOYLE, Circuit Judge,
dissenting.
I respectfully dissent:
My disagreement with the majority opinion is slight. It is limited to its holding that the requirement of two rulemaking notices is absolute. It is possible that there are circumstances which would require two such notices but I am unable to readily call up such a condition and certainly the situation presented is not such a condition.
My difference with the result is slight because it does uphold the second notice by the expedient of extending the effectiveness of the notice for a few days so as to have a thirty-day period. This does not appear to undermine the rule change; it does, however, express the position of the majority that a special thirty-day notice is invariably required. I disagree with this position.



Assuming that a second notice was required, my opinion is that an effective second notice was given.
The statute, 5 U.S.C. § 553(d), requires the final substantive rule to be published not less than thirty days before its effective date. The second notice satisfied this requirement. The final rule (which is the same as the first submission) did not, it is true, appear in the Federal Register until January 1,1977. However it was filed with the office of the Federal Register December 30, 1976.
The Federal Register Act, 44 U.S.C. § 1501-1511, sets the date and hour of filing the publication in the Federal Register as the effective date of publication; 44 U.S.C. § 1507 so provides. This section is very plain in its terms.1
There is a second reason why there was adequate notice give'n and that is that it was first proposed by publication in the Federal Register on March 18, 1976, i. e. some nine months before the final regulation was published on January 5, 1977. It seems probable that the appellants had notice of this. The proposed regulation was identical, the same as that which was adopted. Indeed it was a very simple regulation. Its effect was to raise to $1.00 per acre per year non-competitive oil and gas lease payments. So it was merely a notice of price increase. Surely the appellants were aware of this and it was a change which they *707would not have approved no matter how much notice they had had. I cannot say that I fault them on this but that is not the issue; the question is whether they were aware of the price increase. Undoubtedly they were.
So what they really are complaining about is that the price per acre per year was raised. They were not deprived of an opportunity to be heard on the subject.
It is now apparent why I noted above that the difference which results from the majority opinion is slight, at least in this case. But, the matter may loom large in different circumstances.
The cases support the position which I take. See Joseph v. United States Civil Service Commission, 554 F.2d 1140, 1153, n. 23 (D.C. Cir. 1977). See also British American Commodities Option Corp. v. Bagley, 552 F.2d 482, 488 (2nd Cir. 1977). In this case the Second Circuit held that even though there were changes between the October, 1975 proposal and the November 24, 1976 final announcement, that a thirty-day period did not have to be present prior to the final announcement. And see Chrysler Corporation v. Department of Transportation, 515 F.2d 1053 (6th Cir. 1975). Here again it was held that since the substance of the rule was announced at the outset that it was unnecessary to give a second notice even though changes had occurred. Only one decision supports the majority opinion and that is United States v. Gavrilovic, 551 F.2d 1099 (8th Cir. 1977). A rule in that case provided a standard applicable to criminal prosecutions. And so when the defendant in the criminal case challenged the rule and it appeared that the thirty days had not transpired, the Eighth Circuit could not very well avoid granting relief.
I will not extend the discussion further. My only addition is that I regret that I have had to file this dissent inasmuch as our difference is not great.

. § 1507. Filing document as constructive notice; publication in Federal Register as presumption of validity; judicial notice; citation
A document required by section 1505(a) of this title to be published in the Federal Register is not valid as against a person who has not had actual knowledge of it until the duplicate originals or certified copies of the document have been filed with the Office of the Federal Register and a copy made available for public inspection as provided by section 1503 of this title. Unless otherwise specifically provided by statute, filing of a document, required or authorized to be published by section 1505 of this title, except in cases where notice by publication is insufficient in law, is sufficient to give notice of the contents of the document to a person subject to or affected by it. The publication in the Federal Register of a document creates a rebuttable presumption-
(1) that it was duly issued, prescribed, or promulgated;
(2) that it was filed with the Office of the Federal Register and made available for public inspection at the day and hour stated in the printed notation;
(3) that the copy contained in the Federal Register is a true copy of the original; and
(4) that all requirements of this chapter and the regulations prescribed under it relative to the document have been complied with.